McCulloch, C. J. This is ah action to recover damages sustained on account Pf the death of a young girl, which was caused by an explosion or ignition of natural gas in the oil fields near El Dorado. The plaintiff sued as administrator for the benefit of the estate of the decedent, and for the benefit of the next of kin, and he also sued in his individual right as parent of the decedent, who was about fourteen years of age. The plaintiff recovered damages in the trial below, and the defendant appealed. The defendant, Constantin Refining Company, was operating in the El Dorado oil field, and was engaged in drilling for oil on a tract of land on which it held a lease. A few weeks before the occurrence which caused the death of the girl, Mary Martin (which was on the afternoon of Sunday, June 13, 1920), the defendant brought in a producing well, which, after a few days, it succeeded in capping so as to prevent the escape of oil or gas from the mouth of the well. There is no evidence in the case of any escape of gas in noticeable quantities from the mouth of the well. However, a few days after the well was capped it was found that there was an escape of gas through fissures in the earth to the surface, and at a point 950 feet distant from the well there was a crater formed in the bed of a small stream of water. There was no evidence adduced directly showing that the escape of gas to the surface through fissures was caused by capping defendant’s well, but for the purpose of the present discussion we .will assume that the proved circumstances warranted that inference and that the crater was caused in that way. The crater was on another tract of land than that on which the well was located — a tract in which the defendant had no interest and over which it had no right to exercise control. It was on a tract of fenced and cultivated land known as the Parnell field, which was owned by certain persons at El Dorado named Parnell, and on which another oil company held a lease for the development of oil and gas. A railroad track was between defendant’s tract of land and the Parnell tract, and the track wtas on a dump', or embankment, twelve feet 'high. The crater was distant from any public road and on the line of the railroad right-of-way and the Parnell tract, and when it opened it blew up the fence which marked the line of the right-of-way. It was about twenty feet in diameter, and was full of muddy water, which was forced upward by eruption of the escaping gas, and mud and water were thrown up to a height of about fifteen feet. This caused a loud roar, which could be heard at considerable distance, and there was a noticeably strong smell of gas around it. This was such an unusual situation that it attracted a great deal of attention, the scene being only a few miles distant from the city of El Dorado. There was a large number of visitors to the scene for the purpose of witnessing it, and on the day on which the explosion occurred, which was on Sunday, the scene was visited by large crowds. Visitors usually parked their cars and other vehicles in the road or lane a short distance from the crater and walked across defendant’s land until the railroad was reached, and then they walked.down the railroad to a trestle opposite the crater. Defendant erected on its own premises warning signs indicating danger and directing that there be no smoking. It does not appear that these signs were erected after the crater was blown in, or that they had reference to the danger of visiting the crater, but they were probably erected prior to the bringing in of the well, as warnings of danger to those visiting the fields. On the Sunday afternoon in question, Mary Martin, in company with her parents and several other relatives, came to the scene of this crater to witness the remarkable phenomenon, and' the party approached in the usual way indicated above. Some of the Martin family remained standing on the railroad track, but Mary, .in company with her uncle and aunt, walked out toward the crater and was standing between it and the railroad trestle when the explosion occurred. The gas in the air was ignited and Mary Martin was severely burned, and died a short time thereafter. There were five persons, in all, who died as a result of the explosion. The evidence shows — at least the only account given of the cause of the explosion — that the ignition of the gas was caused by a young man named Hayes striking a match with which he was lighting a cigar. The witnesses say that when he applied the match to the cigar in his mouth a flash of fire was seen from his mouth to the crater. Liability is sought to be imposed on the defendant on the ground that it caused a dangerous agency to escape, and failed to exercise care to prevent injury to others. The court submitted the case to the jury on instructions which stated the law of the case to be that if the defendant “negligently caused or permitted a large-pool of,, oil or gas * * * * to accumulate and spread on adjacent property, and negligently failed to guard and protect persons who they knew were constantly congregating in the vicinity of said pool of oil or gas,” it would be liable for injury to other persons while in the exercise of ordinary care for their own safety. We deem it unnecessary, in view of the conclusion which we have reached, to discuss the instructions of the court, but, assuming the existence of the facts herein-before recited, and drawing from them the conclusion most favorable to plaintiff’s right of action, we proceed to determine whether or not, in any view, there áre facts from which liability can be imposed upon the defendant for the injury which resulted from the explosion. In the first place, we are unable to discover any act otf negligence on the part of the defendant. There was none in bringing in the well, for in doing so the defendant was in the pursuit of a lawful business, and it conducted its operations in accordance with the usual methods. There was no negligence in capping the well, for defendant had the right to do so in order to preserve the product of the well, and the law compelled it to do so, when necessary, in order to prevent the escape of natural gas. Crawford & Moses’ Digest, § 7306. There was no negligence in the formation of the crater, for that resulted by reason of the natural pressure of oil and gas through fissures in the earth. There was no negligence on the part of the defendant in failing to erect barriers around the crater to prevent the approach of visitors, for the crater was not on premises in which the defendant was interested or over which it had any control. It was not chargeable with neglect in failing to guard the premises of other persons, nor was it responsible for injury resulting from the omission of others to guard the crater, unless it was guilty of negligence in permitting the escape of the gas. As we have already seen, there was neither negligence in causing the crater nor in permitting gas to escape from the earth’s surface at the mouth of the well. It must also he said with respect to the charge of negligence in failing to give warning of the danger, that such warning 'was unnecessary and had no relation to the injury of plaintiff’s intestate, for the reason that the danger was well known, and all who visited-the place came with full knowledge of the situation and for the sole purpose of witnessing the extraordinary scene. The principle upon which liability may be imposed on account of the maintenance of an attractive nuisance —known as the doctrine of the "turn-table cases” — may be disposed of with but little discussion, for it is obviously inapplicable to the facts of this case. This is true because, as we have already seen, the alleged nuisance, if such it may be considered, was not maintained on the defendant’s own premises, or at aplace over which it had the right to exercise any control. It is inapplicable for still another reason, that the failure to give warning of danger did not cause plaintiff’s intestate and her associates to expose themselves to the danger. Neither can liability be predicated upon the doctrine of concurring negligence, for the reason that, since there was no negligence on the part of the defendant, the act of Hayes in striking the match "which ignited the gas was an intervening rather than a concurring cause of the injury. Liability of the defendant is asserted on account of the use by it — a legitimate use without negligence — of a dangerous substance, which, by being ignited, caused the injury. In support of this contention, learned counsel for the plaintiff invoke the rule announced by the English court in the case of Fletcher v. Rylands, L. R. 1 Exch. 265, 1 Eng. Rul. Cas. 235. The facts of the case just cited were entirely different from the present case, in that the injury resulted from the act of the defendant in constructing on its own land a reservoir for impounding water by artificial means, and the court held that the defendant was responsible for damages to an adjoining mine on account of the escape of the water. The doctrine of that case has not been generally accepted in this country, and we think that in its full scope it is directly in conflict with the decisions of this court, for we have held that liability is not incurred by the legitimate use of a dangerous substance unless there is negligence, either in its use or in failing to guard against injury. S. W. Tel. & Telephone Co. v. Beatty, 63 Ark. 65; S. W. Tel. & Telephone Co. v. Bruce, 89 Ark. 581; Pittsburg Reduction Co. v. Horton, 87 Ark. 576; St. L. & S. F. R. Co. v. Williams, 98 Ark. 72. Decisions of this court (Holt v. Leslie, 116 Ark. 433, and Field v. Viraldo, 141 Ark. 32) declaring liability on account of permitting vicious animals to run at large, do not, as contended by counsel for plaintiff, constitute a recognition or adoption of the rule announced in Fletcher v. Rylands, supra. We think, though, the cases have no application to the principle upon which liability or non-liability under the present state of facts may exist. The facts in this case are unusual, and therefore we find no case similar to it in the books, but in the consideration of settled principles of law which are applicable in determining the question of liability upon these facts, we find no principle which would justify the imposition of liability on the defendant. That being true, the court erred in submitting the case to the jury and in failing to set aside the verdict of the jury. The case being fully developed, no useful nurpose would be served in sending it back for a new trial, so the judgment is reversed, and judgment will be rendered here dismissing the action.